Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2013 109 790 to Schebeck.   Schebeck discloses, Figs. 1-5 for example, a formwork support (1) for supporting concrete formworks in the construction sector, comprising an upper flange (5’, 5’) and a lower flange (5’, 5’) which are connected to one another via a hollow profile web so as to be at an invariant distance relative to one another, wherein the hollow profile web is stiffened on the inside thereof by framework struts (7, 8).
2. The framework struts (7, 8) form a strut framework having transverse posts (7 and 8) which are arranged so to as extend orthogonally with respect to two lateral walls (3, 3) of the hollow profile web that are arranged opposite one another.

7. The hollow profile web (2) extends over the entire overall height of the formwork support (1).
8. The flange body (5’, 5’) and the hollow profile web (2) engage in one another in the direction of the vertical axis (downward direction where 5’ and 2 meet [5’ being over 2 along the edge]) of the formwork support (1) over the entire longitudinal extent of the hollow profile web (2).
9. The upper and the lower flange (5’, 5’) of the formwork support (1) are integrally formed on the hollow profile web (2).
10. The hollow profile web (2) has closed or substantially closed lateral walls (3, 3) or in that the hollow profile web (2) has a plurality of through-recesses (19), such that the hollow profile web forms, in the direction of the longitudinal extent thereof, framework profiles, (any part or profile of the formwork support as is broadly claimed), which are integrally connected to one another.
13. The hollow profile web (2) is designed in the form of a metal extruded profile or in the form of a plastics extrusion profile.

Allowable Subject Matter
Claims 3-5, 11 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                     /MICHAEL SAFAVI/                                                                     Primary Examiner, Art Unit 3631                                                                                                                                   

MS
March 22, 2022